DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The claims, 1, 7, 12, 21 and 26, filed on 26 January 2022 are examined. Claims 2-4, 9-10, 13, 22-25, 27-30 are withdrawn.
The amendments to claim 1, 7 and 12 in which the “hot plasma” is changed “thermal energy” which is consistent with the operation of Joule heater disclosed in Applicant’s specification. Thus, the amendments overcome the first rejections under 112(a) to the claims in the Non-Final Office Action of 28 September 2021.
Drawings
The drawings are objected to under CFR 1.84 h(3) and(m). CFR 1.83 (h)(3) recites Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not 
CFR 1.84 (m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by 
Figures 1-6 and 9-11 appear to show sectional views however cross-hatching is not used to show the different portions of the object. In the Figures, many of the areas appear to be shaded using a solid black color. As noted in CFR 1.84(m) solid black shading areas are not permitted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1, 7, 12, 21 and 26 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “a heater disposed at a boundary between the interior of the flow control actuator and each of the first sidewall and the second sidewall; at least one energy source disposed in the first sidewall, the at least one energy source including a positively charged electrode and a negatively charged electrode between which the heater extends, the heater configured to carry electrical charge from the positively charged electrode to the negatively charged electrode and create thermal energy that is transferred to the interior of the flow control actuator to increase a temperature of the interior of the flow control actuator”  and “the thermal energy created by the positively charged electrode and the negatively charged electrode heats the fuel above an autoignition temperature of the fuel and transitions deflagration of the fuel to detonation of the fuel and the air in the interior of the flow control actuator.” Claims 7 and 12 depend from claim 1.
When determining whether "undue experimentation" would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims - applicant claims a flow actuator with four walls, a heater embedded in a sidewall and a fuel injector and air inlet that can be located in the sidewalls or upstream wall for providing a combustible mixture where the mixture is any type of fuel, at any stoichiometric ratio and under any operating conditions; (B) The nature of invention- the nature of the invention is a flow actuator for injecting a gas mixture into another flow; (C) the state of the prior art –Kenyon (U.S. Publication No. 2013/0139487) teaches a pulse detonation combustor where a deflagration-to-detonation process in a chamber that is initiated by a plasma source including autoignition (¶14- ¶17 and Fig. 4). In this instance, a plasma source is a type of thermal energy. 
Claim 21 recites “a positively charged electrode disposed in the one or more sidewalls of the tube; a negatively charged electrode disposed in the one or more sidewalls of the tube opposite of the positively charged electrode, the positively charged electrode and the negatively charged electrode configured to generate a hot plasma within the interior of the tube” and “the hot plasma created by the positively charged electrode and the negatively charged electrode heats the fuel above an autoignition temperature of the fuel and transitions deflagration of the fuel to detonation of the fuel and the air in the interior of the flow control actuator.”
When determining whether "undue experimentation" would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims - applicant claims a flow actuator with four walls, a electrodes embedded opposing sidewalls for generating a hot plasma in the interior of the chamber and a fuel injector and air inlet that can be located in the sidewalls or upstream wall for providing a combustible mixture where the mixture is any type of fuel, at any stoichiometric ratio and under any operating conditions; (B) The nature of invention- the nature of the invention is a flow actuator for injecting a gas mixture into another flow; (C) the state of the prior art –Kenyon (U.S. Publication No. 2013/0139487) teaches a pulse detonation combustor where a deflagration-to-detonation process in a chamber that is initiated by a plasma source including autoignition (¶14- ¶17 and Fig. 4). In ¶33-¶38, the length of tube, the location where deflagration is initiated and input conditions of the fuel/air mixture determine are indicated as factors in whether detonation will occur. In the description of Fig. 4, a pair of electrodes for generating a plasma is described 
Claim 26 recites “a tube having one or more sidewalls extending from an upstream wall at a first end of the tube and a downstream cap at an opposite second end of the tube, the upstream wall, the one or more sidewalls, and the downstream cap defining an interior of the tube; a positively charged electrode disposed in the upstream wall of the tube; negatively charged electrodes disposed in the one or more sidewalls opposite of each other, the positively charged electrode and the negatively charged electrodes configured to generate a hot plasma within the interior of the tube;” and “the hot plasma created by the positively charged electrode and the negatively charged electrode heats the fuel above an autoignition temperature of the fuel and transitions deflagration of the fuel to detonation of the fuel and the air in the interior of the flow control actuator.”
When determining whether "undue experimentation" would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims - applicant claims a flow actuator with four walls, electrodes embedded in the sidewalls and upstream wall for generating a hot plasma and a fuel injector and air inlet that can be located in the sidewalls or upstream wall for providing a combustible mixture where the mixture is any type of fuel, at any stoichiometric ratio and under any operating conditions; (B) The nature of invention- the nature of the invention is a flow actuator for injecting a gas mixture into another flow; (C) the state of the prior art –Kenyon (U.S. Publication No. 2013/0139487) .” There is no discussion of the initial fuel/air conditions (e.g., temperature, pressure, fuel type and stoichiometric ratio), voltage input. conductor material and the distance between the electrodes that cause hot plasma to be formed by the positively charged electrode and the negatively charged electrode such that it heats the fuel above an autoignition temperature of the fuel  at a particular location in the chamber and then the is no discussion of how additional heat is added to the chamber via plasma generated by the electrodes to transition the deflagration 
Response to Affidavit
The Affidavit under 37 CFR 1.132 filed 26 January 2022 is insufficient to overcome the rejection of claims 21 and 26 based upon under 35 U.S.C. 112(a) as set forth in the last Office action because the showing is not commensurate in scope with the claim. The Affiant attests that the electrodes are able to generate hot plasma which will increase the temperature in the interior within the flow control actuator. The claims recite that the thermal energy (Claim 1) or the plasma energy (claims 21 and 26) created by the positively charged electrode and the negatively charged electrode heats the fuel above an autoignition temperature of the fuel and transitions deflagration of the fuel to detonation of the fuel and the air in the interior of the flow control actuator. The Affidavit doesn’t address the thermal or plasma heating causes autoignition of the fuel and transitions deflagration of the fuel to detonation of the fuel and air in the interior of the flow control actuator. The interior of the flow control actuator can be heated 

The indicated allowability of claims 1, 7 and 12 is withdrawn in view of applicant’s amendment filed on 26 January 2022 in which “hot plasma” was changed to “thermal energy” thus changing the scope of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Glezer et al (US 6,554,607) and Wunning (US 6, 293,275).
Glezer teaches a flow control actuator 18 comprising: a first sidewall 26 (Fig. 2); a second sidewall 26 opposite the first sidewall; an upstream wall (Fig. 2, wall with orifices 30) coupled to the first sidewall and the second sidewall; a downstream cap 26 (wall with orifice 28) coupled to the first sidewall and the second sidewall, the first sidewall, the second sidewall, the upstream wall, and the downstream cap defining an interior 24 of the flow control actuator (Fig. 2); at least one fuel injector 30 disposed in at least one of the upstream wall, the first sidewall, or the second sidewall, the at least one fuel injector dispersing fuel into the interior of the flow control actuator (Col.3:lines 29-45, inlets 30 deliver fuel and oxidizer); and 4326174-US-1 (551-0507US1) at least one air inlet disposed in at least one of the upstream wall, the first sidewall, or the second sidewall, the at 
Glezer lacks “a heater disposed at a boundary between the interior of the flow control actuator and each of the first sidewall and the second sidewall; at least one energy source disposed in the first sidewall, the at least one energy source including a positively charged electrode and a negatively charged electrode between which the heater extends, the heater configured to carry electrical charge from the positively charged electrode to the negatively charged electrode and create thermal energy that is transferred to the interior of the flow control actuator and increase a temperature of the interior of the flow control actuator wherein the heater extends continuously between the upstream wall and the downstream cap.” Wunning teaches an electric heater 42 (Fig. 3) disposed in the walls of the combustion chamber (Col. 5:23-27). The electrical heater is connected at least one energy source disposed in the first sidewall, the at least one energy source including a positively charged electrode and a negatively charged electrode between which the heater extends (Fig. 3, shows a positive and a negatively charged electrode between which the heater extends). The electric heater creates thermal energy that is transferred into the interior of the combustion chamber (Col. 5:23-27, the heating coils warm the combustion chamber 4 prior to heating). The heater can be used to help start the combustion process and regulate the combustion temperature (Col. 3:7-33) to minimize combustion emissions. The heater extends continuously between the upstream wall and the downstream cap (In Fig. 3, the heating coils extend as a continuous coil between the upstream wall and the downstream cap. The claims don’t require that the heating coils extend to the upstream wall and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow control actuator of Glezer to have a heater disposed at a boundary between the interior of the flow control actuator and each of the first sidewall and the second sidewall; and at least one energy source disposed in the first sidewall, the at least one energy source including a positively charged electrode and a negatively charged electrode between which the heater extends, the heater configured to carry electrical charge from the positively charged electrode to the negatively charged electrode and create thermal energy that is transferred to the interior of the flow control actuator and increase a temperature of the interior of the flow control actuator wherein the heater extends continuously between the upstream wall and the downstream cap, as taught by Wunning, in order to warm the combustor prior to starting ignition and better control the temperature within the combustor to reduce emissions.
Glezer in view of Wunning teaches all of the structural limitations of the claim. The limitation “the thermal energy generated by the positively charged electrode and the negatively charged electrode heats the fuel to above an autoignition temperature of the fuel and the air and transitions deflagration of the fuel and the air to detonation of the fuel and the air in the interior of the tube” is considered a manner of operating the device, as taught by Glezer in view of Wunning, and doesn’t differentiate an apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim 
Regarding claim 7, Glezer in view of Wunning discloses the invention as claimed and as discussed above for claim 1 except the order in which the electrodes are connected, i.e., whether the positively charged electrode is upstream or downstream. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Glezer to have the negatively charged electrical conductor electrode disposed downstream of the positively charged electrode because such a modification would have been considered a mere design consideration, such as a rearrangement of parts, which fails to patentably distinguish over Glezer in view of Wunning.  Further, applicant has not disclose that having the negatively charged electrical conductor electrode disposed downstream of the positively charged electrode as claimed, solves any stated problem or is for any particular purpose, it seems having the negatively charged electrical conductor electrode disposed downstream of the positively charged electrode would NOT change the principle of operation in Glezer in view of Wunning and it also appears that the claimed invention would perform equally well independent of the order of how the electrodes are connected. Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985), MPEP 2144 I, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice) MPEP 2144, VI. 
Regarding claim 12, Glezer teaches at least one orifice 28 disposed in the downstream cap, wherein combustion gases from the interior of the flow control actuator exit the flow control actuator via the at least one orifice.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meholic et al (US 2002/0088219) in view of Glezer et al (US 6,554,607).
In regards to claim 21, Meholic discloses a flow control actuator (56, Fig. 6) comprising: a tube 12 having one or more sidewalls (Fig. 6) extending from an upstream wall 16 at a first end of the tube, the upstream wall, the one or more sidewalls, a positively charged electrode disposed in the one or more sidewalls of the tube; a negatively charged electrode disposed in the one or more sidewalls of the tube opposite of the positively charged electrode (Fig. 6 shows two ionization sources 46, the first ionization source 46 on a first sidewall and a second ionization source 46 on an opposite wall of the first ionization source. In ¶21, the first ionization source and the second ionization source can be an electrostatic grid across which a voltage potential is applied. A voltage potential requires a positive and a negative electrode. Thus, each of the first ionization source 46 and the second ionization source 46 have a positive and negative electrode. The first ionization source 46 and the second ionization source 46 are disposed opposite one another. Hence, a negatively charged electrode is disposed in the or more sidewalls of the tube opposite the positively charged electrode), the positively charged electrode and the negatively charged electrode configured to generate a hot plasma within the interior of the tube (The positively charged electrode in the first ionization source generates hot plasma with the negatively electrode in the first ionization source in the interior of the tube,  the negatively charged electrode in the second ionization source, which is on the opposite side of the tube, generates plasma with a positively charged electrode in the second ionization source in the 
Meholic teaches the invention essentially as claimed. However, Meholic lacks a downstream cap at an opposite second end of the tube. In Meholic, the downstream end of the tube is open ended. Glezer teaches a combustion driven jet actuator (Abstract, Fig. 2). The actuator includes a downstream cap (26) at the second end of a tube with an orifice. The downstream cap allows the ejection of the combustion products to be controlled (Col. 5:43-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow control actuator of Meholic to have a downstream cap at an opposite second end of the tube, as taught by Glezer, in order to better control the ejection of the combustion products from the flow control actuator.
Meholic in view of Glezer teaches all of the limitations of the claim except where the positively charge electrode is disposed upstream of the negatively charged electrode. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Meholic to have the positively charge electrode is disposed upstream of the negatively charged electrode because such a modification would have been considered a mere design consideration, such as a rearrangement of parts, which fails to patentably distinguish over Meholic in view of Glezer.  Further, Applicant has not disclosed that having the positively charge electrode is disposed upstream of the negatively charged electrode 
Meholic in view of Glezer teaches all of the structural limitations of the claim. The limitation “the hot plasma generated by the positively charged electrode and the negatively charged electrode heats the fuel to above an autoignition temperature of the fuel and the air and transitions deflagration of the fuel and the air to detonation of the fuel and the air in the interior of the tube” is considered a manner of operating the device, as taught by Meholic in view of Glezer, and doesn’t differentiate an apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647, MPEP 2114, II.
In their Remarks of 26 January 2022, Applicant argues that Meholic doesn’t operate in the manner claimed, i.e., “the hot plasma generated by the positively charged electrode and the negatively charged electrode heats the fuel to above an autoignition temperature of the fuel and 
1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prim a facie case of obviousness."); MPEP 2145. Further, Applicants arguments are based upon how the device operates as discussed above, the manner in which the device operates doesn’t differentiate an apparatus claim from the prior art.

    PNG
    media_image1.png
    623
    751
    media_image1.png
    Greyscale
  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani et al (US 5,257,500).
Regarding claim 26, Venkataramani a flow control actuator (45, annotated Fig. A) comprising: a tube (Annotated Fig. A) having one or more sidewalls (Annotated Fig. A) extending from an upstream wall (Annotated Fig. A) at a first end of the tube and a downstream cap (Annotated Fig. A) at an opposite second end of the tube, the upstream wall, the one or more sidewalls, and the downstream cap defining an interior of the tube (Annotated Fig. A); a positively charged electrode (first electrode); at least one negatively charged electrode (second electrode), the positively charged electrode and the at least one negatively charged electrode configured to generate a hot plasma within the interior of the tube (Col 6:40-50) ; a fuel injector disposed in the upstream wall (Annotated Fig. A), the fuel injector dispensing fuel into the interior of the tube (Col. 6:30-40); and an air inlet disposed in the upstream wall (Annotated Fig. A), and wherein one of i) the positively charge electrode and ii) the at least one negatively charged electrode is disposed in the upstream wall of the tube, and the other of i) the positively charge electrode and ii) the at least one negatively charged electrode is disposed in the one or more sidewalls (Annotated Fig. A, the first electrode is disposed in the upstream wall, the second electrode is in the sidewall, one of the first electrode will be the positively or negatively charged and the second electrode will have the opposite charge).
	Venkataramani teaches gaseous/liquid ingredients are injected through port 56 (Col. 6:60-65) to create plasma. For this embodiment, Venkataramani doesn’t specifically say the gaseous/liquid ingredients include air. In the embodiment described with respect to Fig. 4, Venkataramani teaches the plasma medium can be a fuel-air mixture that enters from the combustion chamber through the cap (Col. 4: 30-35). Thus, air will at least enter through the cap 
Venkataramani teaches all of the structural limitations of the claim. The limitation “the hot plasma generated by the positively charged electrode and the negatively charged electrode heats the fuel to above an autoignition temperature of the fuel and the air and transitions deflagration of the fuel and the air to detonation of the fuel and the air in the interior of the tube” is considered a manner of operating the device, as taught by Venkataramani, and doesn’t differentiate an apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647, MPEP 2114, II.
In their Remarks of 26 January 2022, Applicant argues that Venkataramani doesn’t operate in the manner claimed, i.e., “the hot plasma generated by the positively charged electrode and the negatively charged electrode heats the fuel to above an autoignition temperature of the fuel and the air and transitions deflagration of the fuel and the air to detonation of the fuel and the air in the interior of the tube.” Applicant's arguments appear to be mere attorney arguments without any factual support in the record. It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of .
Response to Arguments
Applicant’s amended claim 1 to recite “the heater configured to carry electrical charge from the positively charged electrode to the negatively charged electrode and create thermal energy” instead of a hot plasma. Claims 7 and 12 depended from claim 1. In the Non-Final Rejection of 28 September 2021, claims 1, 7 and 12 were rejected under 112(a) for two different reasons: 1) as failing to comply with the written description requirement and 2) as failing to comply with the enablement requirement. First, under written description, claims 1, 7 and 12 were rejected because it was believed the invention of claim 1 could not generate hot plasma as claimed. Applicant’s amendment to claim 1 and their arguments were found to be persuasive and the rejections under 112(a) to claims 1, 7 and 12 for this first reason, failing to comply with the written description requirement, are withdrawn. 
Second, claims 1, 7 and 12, as well as claims 21 and 26, were also rejected under 112(a) for failing to comply with the enablement requirement. This rejection is maintained and updated to account for the claim amendments. As discussed above, Applicant submitted an Affidavit to overcome the rejection. The Affiant states the inventions of claims 1, 21 and 26 will generate plasma/thermal energy and heat the interior of the actuator. As discussed above, the Affidavit doesn’t address that the specification doesn’t enable one of skill in the art to make/use a flow control actuator that generates thermal or plasma heating and causes autoignition of the fuel and transitions deflagration of the fuel to detonation of the fuel and air in the interior of the flow control actuator. The interior of the flow control actuator can be heated by thermal energy or plasma without these processes occurring. 
As stated in the Non-Final Rejection of 28 September 2021, claims 1, 7 and 12 were not rejected under prior art for the main reason it is believed that the invention could not generate “hot plasma.” In particular, the claims 1, 7, 12 from April 23, 2021, were indicated allowable because the prior art didn’t teach “a heater disposed at a boundary between the interior of the flow control actuator and each of the first sidewall and the second sidewall; at least one energy source disposed in the first sidewall, the at least one energy source including a positively charged electrode and a negatively charged electrode between which the heater extends, the heater configured to carry electrical charge from the positively charged electrode to the negatively charged electrode and create hot plasma that is transferred to the interior of the flow control actuator to increase a temperature of the interior of the flow control actuator.” Examiner explained a Joule heater embedded in a wall appeared to be claimed and Joule heaters generate heat due to conductive resistance between the electrodes and don’t generate plasma.
The amendments to claim 1 recite the heater is configured “to carry electrical charge from the positively charged electrode to the negatively charged electrode and create thermal energy that is transferred to the interior of the flow control actuator to increase a temperature of the interior of the flow control actuator.” This limitation is consistent with a Joule heater. Thus, the amendment to claim 1 allows prior art to be applied to claims 1, 7 and 12 and the previous allowance of claims 1, 7 and 12 is withdrawn. The prior art, Glezer in view of Wunning, had been applied previously to claims 1, 7 and 12 in the Final Rejection of September 
In regards to claim 26, Applicant’s amendment amended claim 26 to recite fuel injector is disposed in the upstream wall. Previously, the claims allowed for the fuel injector be located in the upstream wall or one of the sidewalls. In the Non-Final rejection of 28 September 2021, claim 26 was rejected over Venkataramani and Schmotolocha using an embodiment with the fuel injector located in the sidewall. The amendment to require the fuel injector to be located in upstream wall required that another embodiment in taught in Venkataramani to be considered in the rejection. This reinterpretation of Venkataramani doesn’t require the teachings of the secondary reference Schmotolocha. Applicant’s arguments that Venkataramani doesn’t teach heating the fuel to above an autoignition temperature and transitioning deflagration to detonation is addressed above in the body of the rejection.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.